DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/662,559, filed on July 28, 2017.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
reference numeral 55 in Figures 19A and 19B.  


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PRINTER APPARATUS WITH FLAPPER ATTACHED TO CONVEYING ROUTE COVER.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Linke (DE 4125775 A1).
With respect to claim 1, Linke teaches a printer (Fig. 1) comprising:
a printing part 5, 6, 7 which prints on a recording paper 3;
a cutter part 8 which cuts the recording paper 3; and
a conveying part 1 which includes a conveying route (i.e. curved paper path) having a curving shape and through which the recording paper 3 conveyed through the cutter part is conveyed;
a conveying route cover 12, 8 which is attached to the conveying part and covers a portion of the conveying route; and
a flapper 9 which is provided at a curved portion of the conveying route, has a curved shape, and is rotatably attached (via rockers 10) to the conveying route cover 12, 8 so as to rotatably open or close relative to a main body 20 of the printer, 
wherein the conveying route cover 12, 8 and the flapper 9 are movable together so as to separate from or contact the main body 20 (see Figures 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).



Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Linke (DE 4125775 A1) in view of Nakamaki et al (US 8,277,039 B1).
With respect to claim 2, Linke teaches a printer as recited with the exception of the sensor configured to detect opening and closing states of the flapper and to detect separating and contacting states of the conveying route cover.  Nakamaki et al. teach it is well known in the art to provide a printer with sensor(s) to detect opening and closing states of various cover elements and movements/positions of various printer structures to allow for better control of the printer based upon these detection signals.  In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the printer of Linke to include a sensor for detecting opening and closing states of both the flapper and conveying route cover to allow for better control of the printer and to prevent paper jams and other printing problems from occurring.         

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sawada (EP 1 013 456 A1) and Takahashi et al. (US 2009/0232574 A1) each teach a printer including a flapper provided along a conveying route having similarities to the claimed subject matter that are readily apparent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
December 2, 2021